DETAILED ACTION
	Claims 1-8 were rejected in Office Action mailed 4/15/2022. 
Applicant filed a response 8/15/2022, amended claims 1 and 6-8, and canceled claim 4. 
Claims 1-3 and 5-10 are pending. 
Claims 9-10 are withdrawn.
Claims 1-3 and 5-8 are rejected.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 08/15/2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, none of the copies of the foreign references and non-patent literature publications listed the information disclosure statements filed 08/15/2022 have been provided. It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The abstract of the disclosure is objected to because of the following:
It is suggested to amend “mate-rial” to “material” in the Abstract. 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
In order to ensure consistency and clarity, it is suggested to insert “particles” after “lignin” in claim 1, line 22. 
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Heide et al. (EP 2336195 A1, as provided in IDS filed 08/17/2020; hereinafter Van der Heide) in view of Delmas et al. (US 2010/0285553 A1; hereinafter Delmas) and Miettinen (US 9,719,210 B2; hereinafter Miettinen).

Regarding claims 1 and 2, Van der Heide teaches a process for treatment of lignocellulosic biomass material to separate the lignocellulosic biomass material into cellulose, hemicellulose and lignin (i.e., production of lignin and hemicellulose) (Van der Heide, [0001]), wherein lignocellulosic biomass material comprises agricultural waste, forest residue, wood chip, straw, chaff, grain, grasses, corn, corn husks, weeds, aquatic plants and hay (i.e., plant lignocellulosic material) (Van der Heide, [0014]), wherein the process comprises,
contacting the lignocellulosic biomass material with a solvent (i.e., extraction solution) comprising at least 40 wt.% of formic acid and at least 50 wt.% of an organic acid to obtain a first liquid stream and a second stream comprising solid cellulose (i.e., a solid fraction and a liquid fraction) (Van der Heide, [0010]; [0020]), 
wherein the at least 50%wt. in total of an organic acid used is preferably selected from the group consisting of formic acid and acetic acid (i.e., overlaps with the claimed amounts of acetic acid and formic acid) (Van der Heide, [0017]); 
wherein the acid treating step (i.e., step (a)) is carried out at a temperature in the range of 90°C to 120°C (Van der Heide, [0018]) and a time period of three hours (Van der Heide, [0034]); 
wherein the two streams formed as a result of the acid treating step can be separated (i.e., step (b)) (Van der Heide, [0021]); 
wherein the liquid stream comprising hemicellulose and lignin from the acid treating step is preferably subjected to a first separation step to remove the solvent (Van der Heide, [0024]) (i.e., step (c); concentrating the liquid fraction), wherein this advantageously may be performed as an evaporation step wherein the solvent is evaporated and a solid concentrate comprising hemicellulose and lignin is retained (Van der Heide, [0025]), wherein the evaporation was done until the solids content of the concentrate reached 69.1 % (i.e., dry matter in a proportion of 69.1%) (Van der Heide, [0034]); 
wherein the solid concentrate stream obtained from the first evaporation step (i.e., concentrated liquid fraction) is subjected to a precipitation step wherein the solid concentrate stream is diluted with water (i.e., step (d)) and the solid concentrate stream and water are preferably contacted in a solid-to-liquid ratio in the range of from 1:2 to 1:10 (Van der Heide, [0026]) and wherein the evaporation step was performed at a temperature range of 30°C to 80°C to avoid formation of side products (Van der Heide, [0024]) (i.e., the solid concentrate stream is at a temperature between 30°C and 80°C, which encompasses the claimed range of 50°C and 60°C); 
wherein the precipitation step results in the formation of two streams: a liquid stream comprising hydrolysed hemicellulose (i.e., liquid medium of said suspension), and precipitated lignin (i.e., solid particles) (Van der Heide, [0026]), and wherein the two streams formed as a result of the precipitation step are preferably separated (Van der Heide, [0027]) (i.e., step (e)); 
wherein the precipitated lignin from the separation step may be further subjected to a further washing step (Van der Heide, [0030]) (i.e., step (f); the solid particles were recovered; lignified fraction containing lignin);
wherein the liquid stream comprising sugars obtained after the separation step is preferably subjected to a second separation step (Van der Heide, [0029]) (i.e., step (g); the liquid medium of said suspension was recovered); 
wherein in the acid treating step, a large part of the hemicellulose is usually hydrolysed to monomer sugars (i.e., some of the hemicellulose is not hydrolysed) (Van der Heide, [0019]) wherein the precipitated lignin is essentially free of re-precipitated sugars because the sugars and other dissolved materials remain in solution at all temperatures of the reaction (i.e., any remaining hemicellulose is recovered in the liquid stream; step (g)) (Van der Heide, [0026]).
While Van der Heide does not explicitly disclose wherein the solids content of the concentrate of 69.1% is based on weight, as presently claimed, it would be obvious to one of ordinary skill in the art to use units of weight percent, as these are common units used in the art, and thereby arrive at the claimed invention.
Additionally, while Van der Heide does not explicitly disclose the parts by volume of water used to dilute the solid concentrate (i.e., concentrated liquid fraction), it would have been obvious to one of ordinary skill in the art that the amount of water used to achieve a solid-to-liquid ratio in the range of from 1:2 to 1:10 from a concentrate comprising 69.1% solids would overlap with or be substantially close to mixing equal parts by weight of water with the concentrate, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range of acetic acid and formic acid “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	

Regarding claims 1 and 2, Van der Heide does not explicitly disclose (a) an extraction solution comprising water in an amount of 15% to 25% by weight, and wherein the extraction solution consists of acetic acid, formic acid and water, and (b) wherein the step (d) of mixing water with the concentrated liquid fraction is carried out in a continuous mode, and wherein the size of lignin particles is between 20 and 50 microns, as presently claimed.
With respect to the difference (a), Delmas teaches a process for pretreating a lignocellulosic plant raw material (Delmas, abstract) wherein the destructuring step (i) consists in placing the lignocellulosic plant raw material in the presence of a mixture (i.e., extraction solution) containing formic acid, acetic acid, and water at a reaction temperature between 95o C and 110oC (Delmas, [0048]), and wherein this mixture contains at least 20wt% formic acid and at least 50wt% acetic acid (i.e., contains a minimum of 70wt% formic acid and acetic acid combined; thus contains up to 30wt% water, which 0wt% to 30wt% water overlaps with the claimed amount) (Delmas, [0049]).
As Delmas expressly teaches, the lignins obtained are linear, non-recombined, low molecular weight, very high quality, and high value added lignins (Delmas, [0044]).
Delmas is analogous art, as Delmas is drawn to a process for pretreating a lignocellulosic plant raw material (Delmas, abstract) using a mixture containing formic acid, acetic acid, and water at a reaction temperature between 95o C and 110oC (Delmas, [0048]).
In light of the motivation of using the formic acid, acetic acid, and water mixture taught in Delmas, it therefore would have been obvious to one of ordinary skill in the art to substitute in the mixture of Delmas for the solvent in Van der Heide, in order to obtain high quality lignins, and thereby arrive at the claimed invention.

With respect to the difference (b), Miettinen teaches a method for the precipitation of lignin (Miettinen, abstract) wherein the precipitated solid lignin particles can be separated from a liquid, such as by filtration (Miettinen, col. 4, lines 26-28; col. 7, lines 51-55) and wherein the method is for the continuous precipitation of lignin (i.e., carried out in a continuous mode) (Miettinen, abstract; col. 8, lines 5-8), wherein precipitated lignin particles form larger particles, “agglomerates”, wherein precipitated small particles of a diameter of less than 2 µm form agglomerates of tens of particles (Miettinen, col. 7, lines 51-52; col. 8, lines 52-55).
As Miettinen expressly teaches, the fast continuous precipitation has a shorter dwell time and consumes a considerably smaller amount of energy for mixing than the slow batch precipitation (Miettinen, col. 8, lines 5-10 and 38-41). Miettinen further teaches wherein the precipitated lignin particles form larger particles, “agglomerates”, are easily separable, thanks to their sizes, from the black liquor (i.e., liquid) for example by filtration (Miettinen, col. 7, lines 51-53; col. 8, lines 52-56).
Miettinen is analogous art, as Miettinen is drawn to a method for the precipitation (i.e., separation) of lignin (Miettinen, abstract; col. 7, lines 51-55).
In light of the motivation of using continuous precipitation taught Miettinen, it therefore would have been obvious to one of ordinary skill in the art to incorporate the use of a continuous method of Miettinen in the precipitation step (i.e., step (d)) of Van der Heide, in order to have a shorter dwell time and consume less energy. Additionally,  in light of the motivation of forming larger particles taught Miettinen, it therefore would have been obvious to one of ordinary skill in the art to incorporate the size of the lignin agglomerates of Miettinen in the precipitated lignin of Van der Heide, in order to precipitate lignin particles that are easily separable from the liquid stream, and thereby arrive at the claimed invention.
While Miettinen does not explicitly disclose wherein the size of lignin particles is between 20 and 50 microns, as presently claimed, given the larger particles (agglomerates) are formed of tens (i.e., between 10 and 99) of precipitated small particles of a diameter of less than 2 µm (Miettinen, col. 7, lines 51-52; col. 8, lines 52-55), it would have been obvious to one of ordinary skill in the art that the size of the agglomerates (i.e., larger particles; lignin particles) would overlap with or be substantially close to the claimed size of lignin particles range, and thereby arrive at the claimed invention. 
As set forth in MPEP 2144.05, in the case where the claimed size of lignin particles range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	

Regarding claim 3, Van der Heide further teaches wherein the liquid stream comprising hemicellulose and lignin from the acid treating step is preferably subjected to a first separation step to remove the solvent (Van der Heide, [0024]) (i.e., step (c); concentrating the liquid fraction), wherein this advantageously may be performed as an evaporation step wherein the solvent is evaporated and a solid concentrate comprising hemicellulose and lignin is retained (Van der Heide, [0025]).

Regarding claim 5, Van der Heide further teaches a precipitation step wherein the solid concentrate is diluted with water (i.e., step (d)) and results in formation of two streams: a liquid stream and precipitated lignin (Van der Heide, [0026]), wherein the two streams formed as a result of the precipitation step are preferably separated (i.e., step (e) follows directly the step (d)) (Van der Heide, [0027]).

Regarding claim 6, Van der Heide further teaches wherein the two streams formed as a result of the precipitation step are preferably separated (i.e., step (e)) using suitable separation techniques such as filtration (Van der Heide, [0027]-[0028]). 

Regarding claim 7, Van der Heide further teaches wherein the precipitated lignin from the separation step may be subjected to a further washing step where the solid stream comprising lignin is contacted with water (i.e., washing with an aqueous solution) (Van der Heide, [0030]).

Regarding claim 8, Van der Heide further teaches wherein the two streams formed as a result of the precipitation step are preferably separated (i.e., step (e)) using suitable separation techniques such as filtration (Van der Heide, [0027]-[0028]), 
wherein the solid stream containing lignin is preferably retained on the filter mesh (i.e., lignin retained on the filter mesh is a filter cake) and the liquid stream is collected as a filtrate in the vessel (i.e., recovering the filtrate) (Van der Heide, [0028]), 
wherein the precipitated lignin from the separation step (i.e., filter cake) may be subjected to a further washing step (i.e., step (3)) where the solid stream comprising lignin is contacted with water to remove residual sugars from lignin (i.e., mixed with an aqueous solution), wherein the washing step results in the formation of two streams: a liquid stream and a solid stream comprising lignin (Van der Heide, [0030]). 
While Van der Heide does not explicitly disclose wherein the further washing step (i.e., step (3)) is such to obtain a dispersion comprising dispersed particles in suspension in a continuous phase, as presently claimed, it would have been obvious to one of ordinary skill in the art that the washing step would disperse the lignin in the water in order to remove more residual sugars from the lignin, and thereby arrive at the claimed invention. 
Additionally, while Van der Heide does not explicitly disclose filtrating the dispersion obtained at step (3) so as to obtain a cake and a filtrate, it would have been obvious to one of ordinary skill in the art to use the same filtration technique used to separate the streams from the precipitation step (i.e., step (1)) (Van der Heide, [0027]-[0028]) after each subsequent washing step, in order to obtain a solid stream containing lignin retained on the filter mesh (i.e., recover a filter cake) and the liquid stream containing sugars collected as a filtrate (i.e., separate the lignin from sugars) (Van der Heide, [0028]), and thereby arrive at the claimed invention. 
Further, while Van der Heide does not explicitly disclose repeating the steps (2) to (4) at least once, it would have been obvious to one of ordinary skill in the art to repeat the further washing step, in order to further remove residual sugars from lignin (Van der Heide, [0030]), and thereby arrive at the claimed invention.

Response to Amendment
In response to the amendments in the specification and claims 1 and 6-8, and the cancelled claim 4, the previous specification objections and claim objections are withdrawn from the record. However, the amendments of the specification and claim 1 necessitates new sets of specification objections and claim objections, as set forth above. 

In response to amendments, regarding “wherein the step (d) of mixing water with the concentrated liquid fraction is carried out in a continuous mode…” and “wherein the size of lignin particles is between 20 and 50 microns…” recited in claim 1, it is agreed that the previous 35 U.S.C. 103 rejections of Van der Heide et al. (EP 2336195 A1, as provided in IDS filed 08/17/2020; hereinafter Van der Heide) in view of Delmas et al. (US 2010/0285553 A1; hereinafter Delmas) would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Van der Heide in view of Delmas, and over Van der Heide in view of Delmas, as applied to claim 1, further in view of Miettinen (US 9,719,210 B2; hereinafter Miettinen), as withdrawn from the record. However, the amendments necessitate new sets of 35 U.S.C. 103 rejections over Van der Heide in view of Delmas and Miettinen, as set forth above.

Applicant primarily argues:
“Van der Heide does not disclose Applicants' claimed step of mixing equal parts by weight of water with the concentrated liquid fraction at a temperature between 
50°C and 60°C. In fact, neither in the claims, the detailed description nor in the example of Van der Heide, the temperature of the dilution step (d) (corresponding to the mixing step (d) of Applicants' claimed invention) is disclosed. Van der Heide also does not disclose a mixing step carried out in a 
continuous mode. Finally, lignin particles with a size between 20 and 50 microns are not disclosed in Van der Heide.”
Remarks, p. 12-13

The examiner respectfully traverses as follows: 
Firstly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Van der Heide does not expressly teach the claimed wherein the step (d) of mixing water with the concentrated liquid fraction is carried out in a continuous mode, and wherein the size of lignin particles is between 20 and 50 microns, as presently claimed. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Van der Heide does not disclose the entire claimed invention. Rather, Delmas and Miettinen are relied upon to teach claimed elements missing from Van der Heide. See pages 4-10 of the Office Action above.
Secondly, the fact remains that Van der Heide teaches wherein the solid concentrate stream obtained from the first evaporation step (i.e., concentrated liquid fraction) is subjected to a precipitation step wherein the solid concentrate stream is diluted with water (i.e., step (d); mixing step), wherein the evaporation step was performed at a temperature range of 30°C to 80°C to avoid formation of side products (Van der Heide, [0024]) (i.e., the solid concentrate stream is at a temperature between 30°C and 80°C, which encompasses the claimed range of 50°C and 60°C), as set forth on page 5 of the Office Action above.
Therefore, the solid concentrate stream at a temperature between 30°C and 80°C reads on a temperature between 50oC and 60oC as claimed in claim 1, step d). 

Applicant further argues:
“Delmas in tum does not disclose Applicants' claimed steps (c) of concentrating the liquid fraction and (d) of mixing water with the concentrated liquid fraction. 
Moreover, Delmas does not disclose lignin particles with a size between 20 and 50 microns.”
Remarks, p. 13

The examiner respectfully traverses as follows: 
It is noted that the present claims are not rejected solely over Delmas, but rather the present claims are rejected over a combination of Van der Heide, Delmas and Miettinen, i.e., Van der Heide in view of Delmas and Miettinen. Therefore, while Delmas does not disclose all the features of the present claimed invention, Delmas is used as teaching reference, namely using mixture comprising containing formic acid, acetic acid, and water at a reaction temperature between 95o C and 110oC (Delmas, [0048]), and wherein this mixture contains at least 20wt% formic acid and at least 50wt% acetic acid (i.e., contains a minimum of 70wt% formic acid and acetic acid combined; thus contains up to 30wt% water, which 0wt% to 30wt% water overlaps with the claimed amount) (Delmas, [0049]), and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Applicant further argues:
“Since the precipitation of lignin disclosed in Miettinen is based on the lowering of the pH (col. 11. 46-53), a person skilled in the art would not be motivated to use the teaching of Miettinen in method of precipitation of lignin further to an acid extraction. Miettinen further does not disclose Applicants' claimed steps (c) of concentrating the liquid fraction and (d) of mixing water with the concentrated liquid fraction. In Miettinen, black liquor is mixed with acid not with water. Moreover, Miettinen doesn't disclose lignin particles with a size between 20 and 50 microns. The size of the lignin particles disclosed in Miettinen is around 2 µm (Table col. 8).”
Remarks, p. 14-15

The examiner respectfully traverses as follows: 
Firstly, it is noted that the present claims are not rejected solely over Miettinen but rather the present claims are rejected over a combination of Van der Heide, Delmas and Miettinen, i.e., Van der Heide in view of Delmas and Miettinen. Therefore, while Miettinen does not disclose all the features of the present claimed invention, Miettinen is used as teaching reference, namely using continuous precipitation, in order to in order to have a shorter dwell time and consume less energy, and to precipitate large particles, or agglomerates, in order for the precipitated lignin particles to be easily separable from the liquid stream, as set forth on pages 4-10 of the Office Action above, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.
Secondly, the fact remains that Van der Heide teaches a precipitation step to precipitate lignin, wherein the precipitation step results in the formation of two streams: a liquid stream comprising hydrolysed hemicellulose, and precipitated lignin (Van der Heide, [0026]), and wherein the two streams formed as a result of the precipitation step are preferably separated using suitable separation, for example filtration (Van der Heide, [0027]-[0028]), as set forth above. Miettinen also teaches the precipitation of lignin, wherein the precipitated solid lignin particles can be separated from a liquid, such as by filtration (Miettinen, abstract; col. 4, lines 26-28; col. 7, lines 51-55), as set forth above. Further, Miettinen is taught to incorporate the use of continuous precipitation of lignin (i.e., carried out in a continuous mode) in the precipitation step (i.e., step (d)) of Van der Heide, in order to have a shorter dwell time and consume less energy for mixing (Miettinen, abstract; col. 8, lines 5-10 and 38-41), as set forth on pages 8-10 above. Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art that Van der Heide in view of Miettinen would incorporate the continuous precipitation method of Miettinen in the precipitation step of Van der Heide, in order to further improve the process of Van der Heide (i.e., shorter dwell time and consume less energy), and thereby meet the present claims, absent evidence to the contrary.
Thirdly, the fact remains that Miettinen teaches wherein precipitated lignin particles form larger particles, “agglomerates”, wherein precipitated small particles of a diameter of less than 2 µm form agglomerates of tens of particles that are easily separable, thanks to their sizes, from the black liquor (i.e., liquid) for example by filtration (Miettinen, col. 7, lines 51-53; col. 8, lines 52-56), as set forth on pages 8-10 above. Thus, while it is agreed Miettinen does not explicitly disclose wherein the size of lignin particles is between 20 and 50 microns, as presently claimed, given the larger particles (agglomerates) are formed of tens (i.e., between 10 and 99) of precipitated small particles of a diameter of less than 2 µm (Miettinen, col. 7, lines 51-52; col. 8, lines 52-55), it would have been obvious to one of ordinary skill in the art that the size of the agglomerates (i.e., larger particles; lignin particles) would overlap with or be substantially close to the claimed size of lignin particles range, and thereby arrive at the claimed invention, absent evidence to the contrary. 
As set forth in MPEP 2144.05, in the case where the claimed size of lignin particles range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kadam teaches a method for preparing lignin from lignocellulosic biomass (Kadam, abstract), wherein the lignocellulosic biomass refers to plant biomass containing cellulose, hemicellulose, and lignin (Kadam, [0041]), wherein the average particle size of the precipitated lignin is less than about 500 microns (Kadam, [0057]; claim 12), more preferably less than about 50 microns (Kadam, [0074]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        /STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/23/22